C,,,:edh                                              07/13/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: AC 17-0694




IN RE ASBESTOS LITIGATION,                               Cause No. AC 17-0694

              Consolidated Cases.                             ORDER
                                                                                 FILED
                                                                                 JUL 1 3 2021
                                                                               Bowen Greenwcod
                                                                             Clerk of Supreme Court
                                                                                State of Montana

      On November 28,2017,this Court created the Asbestos Claims Court and appointed
District Court Judge Amy Eddy to preside over the consolidated cases for pretrial
proceedings only. Since 2017, Judge Eddy has been working diligently to resolve those
common pretrial issues that most impacted the Asbestos Claims Court docket on a
case-wide basis, including resolution of significant issues of liability, consolidated
discovery efforts, and approving case-wide settlements that ended decades of litigation
with a majority of the primary defendants. In 2018, this Court appointed additional
Asbestos Claims Court judges to preside over the docket ofthe Asbestos Claims Court to
assist in bringing these cases to trial. The Asbestos Claims Court docket has since been
assigned to Judges Amy Eddy,Matthew J. Cuffe, Michael F. McMahon,Jon A.Oldenburg,
John W. Parker, and Dan Wilson, who have been working collectively to bring these
individual cases to resolution. Accordingly,
      IT IS ORDERED that Judge Eddy is relieved of her assignment to preside over the
Asbestos Claims Court docket on a case-wide basis. The Asbestos Claims Court judges
will continue to preside over those individual cases as may be assigned to them and
coordinate their efforts to the extent practical. The body of work created in AC 17-0694
will continue to be available to the parties, but no further filings will be permitted. All
further filings must be made in the individual cases filed in the Asbestos Claims Court.
      The Clerk is directed to provide copies of this Order to District Court Judges Amy
Eddy, Matthew J. Cuffe, Michael F. McMahon, Jon A. Oldenburg, John W. Parker, and
Dan Wilson, the Clerks of Court in the First, Eighth, Tenth, Eleventh, Thirteenth and
Nineteenth Judicial Districts, and to Beth McLaughlin, Office ofthe Court Administrator.
DATED this Ijr "" day of July, 2021.



                                           Chief Justice




                                                 ti




                                       2